DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: in lines 2, 3 “a removable cooling module” should be the “the cooling module” since this cooling module is referring to the “cooling module” in claim 4 which has already been claimed to be removable. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: in lines 2, 3 “a removable cooling module” should be the “the cooling module” since this cooling module is referring to the “cooling module” in claim 14 which has already been claimed to be removable. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (US 2007/0201210).
Re claim 1:	Chow discloses a modular server (everything in fig. 1; para. 0048), comprising: 	a server chassis (12 in fig. 1; para. 0048);	a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) within the server chassis (12 in fig. 1; para. 0048) housing at least one cooling unit (74 in fig. 1; para. 0059, 0060);	an electronics module (30 in fig. 1; para. 0048) within the server chassis holding at least one motherboard (‘electronics server circuit board’ in para. 0104); and	a cooling connecting panel (160 in fig. 5; para. 0065) located within the server chassis (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between the at least one cooling unit (74 in fig. 5; para. 0059, 0060) of the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) with a cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5), the cooling connecting panel (160 in fig. 5; para. 0065) separating the at least one cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (‘electronics server circuit board’ in para. 0104) within the server chassis (12 in fig. 1; para. 0048).Re claim 6:	Chow discloses further comprising:	a plurality of air vents (‘intake vents and exhaust vents’ in para. 0060) positioned on the server chassis (12 in fig. 1; para. 0048, 0060) for creating airflow (para. 0060) through the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 7:	Chow discloses further comprising: a fluid pump (72 in fig. 1; para. 0052) positioned within the cooling module (fig. 1; para. 0052) and associated with (para. 0052; fig. 2) the at least one cooling unit (74 in fig. 1; para. 0052, 0059, 0060).Re claim 8:	Chow discloses further comprising air baffles (the outer walls of 74 are air baffles in fig. 1) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 9:	Chow discloses further comprising a fan (76 in fig. 1; para. 0052) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052).Re claim 10:	Chow discloses further comprising a plurality of connecting ports (the 235’s of 10 in fig. 182 and 117) on the cooling module (10 in fig. 182 and 117) to fluidly connect (fig. 117) to a data center cooling source (reservoir 200 in fig. 182, 117; para. 0305).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Nakamura (US 2020/0249732).Re claim 11:	Chow discloses a modular server rack (‘server rack’ in para. 0078), comprising:	the modular server rack (‘server rack’ in para. 0078); 	a server chassis (12 in fig. 1; para. 0048), wherein each of the server chassis includes: 		a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) within the server chassis (12 in fig. 1; para. 0048) housing at least one cooling unit (74 in fig. 1; para. 0059, 0060); 		an electronics module (30 in fig. 1; para. 0048) within the server chassis holding a motherboard (‘electronics server circuit board’ in para. 0104); and		a cooling connecting panel (160 in fig. 5; para. 0065) located within the server chassis (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between the at least one cooling unit (74 in fig. 5; para. 0059, 0060) of the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) with a cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5), the cooling connecting panel (160 in fig. 5; para. 0065) separating the at least one cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (‘electronics server circuit board’ in para. 0104) within the server chassis (12 in fig. 1; para. 0048).	Chow does not explicitly disclose a plurality of a server chassis removably mounted (the 21’s in fig. 2; para. 0053, 0054) removably mounted (para. 0054) within the modular server rack (110 in fig. 2; para. 0026).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein a plurality of a server chassis removably mounted within the modular server rack as taught by Nakamura, in order for the server chassis to be easily replaceable and easily repaired in case any of the servers malfunction. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Re claim 16:	The modified Chow discloses wherein the server chassis (12 in fig. 1; para. 0048, 0060) further comprises:	a plurality of air vents (‘intake vents and exhaust vents’ in para. 0060) positioned on the server chassis (12 in fig. 1; para. 0048, 0060) for creating airflow (para. 0060) through the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). 
Re claim 17:	The modified Chow discloses wherein the cooling module further comprises: 	a fluid pump (72 in fig. 1; para. 0052) positioned within the cooling module (fig. 1; para. 0052) and associated with (para. 0052; fig. 2) the at least one cooling unit (74 in fig. 1; para. 0052, 0059, 0060).Re claim 18:	The modified Chow discloses wherein the cooling module further comprises:	air baffles (the outer walls of 74 are air baffles in fig. 1) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052). Re claim 19:	The modified Chow discloses wherein the cooling module further comprises: 	a fan (76 in fig. 1; para. 0052) within the cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052).
Claims 2-4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Shedd (US 2016/0128238).Re claim 20:	Chow discloses a modular server chassis (12 in fig. 1; para. 0048) comprising: 	an electronics module (30 in fig. 1; para. 0048) within the server chassis holding a motherboard (‘electronics server circuit board’ in para. 0104); and		a cooling connecting panel (160 in fig. 5; para. 0065) located within the server chassis (fig. 1) and including a plurality of cooling channels (sections of 164 that flow through 160 in fig. 5; para. 0065) providing a fluid connection between a cooling unit (74 in fig. 5; para. 0059, 0060) of a cooling module (heat exchange system 70 in fig. 1; para. 0048, 0052) and a cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (there is a fluid connection between 74 and 142 since the 164’s in fig. 5 form a single loop between these elements according to para. 0064, 0065 and fig. 5), the cooling connecting panel (160 in fig. 5; para. 0065) separating the cooling unit (74 in fig. 1; para. 0059, 0060) from the cooling device (142 in fig. 5; para. 0064, 0007) on the motherboard (‘electronics server circuit board’ in para. 0104) within the server chassis (12 in fig. 1; para. 0048).	Chow does not explicitly disclose wherein the cooling module is a removable cooling module; and a plurality of connectors within the cooling connecting panel to fluidly connect with channels of the removable cooling module.	Shedd discloses wherein the cooling module is a removable cooling module (10 in fig. 117-119 and fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410); and a plurality of connectors (the 235’s on 680 in fig. 182; para. 0578) within the cooling connecting panel (680 in fig. 182; para. 0579) to fluidly connect (fig. 117, 182; para. 0313) with channels of the removable cooling module (channels inside 10 in fig. 182 and 117).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein the cooling module is a removable cooling module; and a plurality of connectors within the cooling connecting panel to fluidly connect with channels of the removable cooling module as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction. Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). Re claim 2:	Chow does not explicitly disclose wherein the cooling module houses two or more cooling units.	Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) houses two or more cooling units (40, 20-1, 20-2 in fig. 117-119; para. 0313, 0314).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server of Chow wherein the cooling module houses two or more cooling units as taught by Shedd, in order to protect the cooling units within the cooling module from the outside environment when the cooling module is engaged or disengaged from the server chassis.Re claim 3:	The modified Chow discloses wherein at least one of the two or more cooling units (74 and 76 in fig. 1; para. 0052) is a hybrid two-phase cooling unit (74 in fig. 1; para. 0059, 0060, 0056).Re claim 4:	Chow does not explicitly disclose wherein the cooling module is removably attached to the server chassis.	Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) is removably attached (fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410) to the server chassis (410 in fig. 181; para. 0578).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of Chow wherein the cooling module is removably attached to the server chassis as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction.
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Nakamura (US 2020/0249732) as applied to claim 11 above, and further in view of Shedd (US 2016/0128238).Re claim 12:	The modified Chow does not explicitly disclose wherein the cooling module houses two or more cooling units.		Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) houses two or more cooling units (40, 20-1, 20-2 in fig. 117-119; para. 0313, 0314).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling module houses two or more cooling units as taught by Shedd, in order to protect the cooling units within the cooling module from the outside environment when the cooling module is engaged or disengaged from the server chassis.Re claim 13:	The modified Chow discloses wherein at least one of the two or more cooling units (74 and 76 in fig. 1; para. 0052) is a hybrid two-phase cooling unit (74 in fig. 1; para. 0059, 0060, 0056).Re claim 14:	The modified Chow does not explicitly disclose wherein the cooling module is removably attached to the server chassis.	Shedd discloses wherein the cooling module (10 in fig. 117-119; 10 has an enclosure according to para. 0313) is removably attached (fig. 181; para. 0578 mentions that 10 can be attached as well as removed from 410) to the server chassis (410 in fig. 181; para. 0578).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling module is removably attached to the server chassis as taught by Shedd, in order for the cooling module to be easily replaceable and easily repaired in case any of the cooling units malfunction.Re claim 15:	The modified Chow does not explicitly disclose wherein the cooling connecting panel includes a plurality of connectors configured to fluidly connect with channels of a removable cooling module.	Shedd discloses wherein the cooling connecting panel (680 in fig. 182; para. 0579) includes a plurality of connectors (the 235’s on 680 in fig. 182; para. 0578) configured to fluidly (fig. 117, 182; para. 0313) with channels of a removable cooling module (channels inside 10 in fig. 182 and 117).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chow (US 2007/0201210) in view of Shabany (US 2007/0274043), and further in view of Shedd (US 2016/0128238).Re claim 5:	Chow does not explicitly disclose wherein the cooling connecting panel includes a pump and a plurality of blind mating connectors configured to fluidly connect with channels of a removable cooling module.	Shabany discloses wherein the cooling connecting panel (back panel of fig. 1) includes a pump (14 in fig. 1; para. 0040).	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling connecting panel includes a pump as taught by Shabany, in order to move the fluid within the cooling channels to improve the circulation of the fluid to remove more heat from the heat generating components of the servers.	The modified Chow does not explicitly disclose wherein the cooling connecting panel includes a plurality of blind mating connectors configured to fluidly connect with channels of a removable cooling module.(680 in fig. 182; para. 0579) includes a plurality of blind mating connectors (the 235’s on 680 in fig. 182; para. 0578) configured to fluidly connect (fig. 117, 182; para. 0313) with channels of a removable cooling module (channels inside 10 in fig. 182 and 117). 	Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular server rack of the modified Chow wherein the cooling connecting panel includes a plurality of blind mating connectors configured to fluidly connect with channels of a removable cooling module as taught by Shedd, in order to have a removable cooling module that is easily replaceable and easily repaired in case any of the cooling units malfunction.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2011/0313576– is considered pertinent because this application describes a rack of servers with each server having a cooling unit connected with coolant tubes. 
US 2018/0231295– is considered pertinent because this application describes a server with cooling units connected with detachable coolant tubes.
US 2009/0154104– is considered pertinent because this application describes a cooling module with coolant tubes, fins and a fan; it also has rack with multiple server chassis inside. 
US 2003/0156385 – is considered pertinent because this application describes an electronics module with a motherboard, components, fan and baffles around the fan.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday 900AM - 600PM.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Zhengfu J Feng/Examiner, Art Unit 2835September 6, 2021
                                                                                                                                                                                                        
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835